                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

LONDON DESHANN HARRIS,

      Petitioner,                Case Number 2:18-CV-12168
                                 HONORABLE DENISE PAGE HOOD
v.                               CHIEF NITED STATES DISTRICT JUDGE

WILLIS CHAPMAN,

     Respondent,
_____________________________________/
 OPINION AND ORDER GRANTING PETITIONER AN EXTENSION OF
TIME TO FILE HIS NOTICE OF APPEAL, DIRECTING THE CLERK OF
      THE COURT TO TRANSFER THE APPLICATION FOR A
   CERTIFICATE OF APPEALABILITY (Dkt. # 13) TO THE UNITED
   STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT, AND
  DENYING AS MOOT THE APPLICATION TO PROCEED WITHOUT
       PREPAYING FEES AND COSTS ON APPEAL (Dkt. # 15).
      On March 28, 2019, this Court issued an opinion and order denying

petitioner’s application for writ of habeas corpus brought pursuant to 28 U.S.C. §

2254. This Court also denied petitioner a certificate of appealability, but granted

petitioner leave to appeal in forma pauperis.

      On June 4, 2019, petitioner filed a Notice of Appeal (Dkt. # 12), which is

construed as a motion for an extension of time to file a Notice of Appeal.

Petitioner subsequently filed an application for a certificate of appealability and an

application to proceed without prepaying fees and costs on appeal.



                                          1
      For the reasons that follow, the motion for an extension of time to file a

Notice of Appeal is GRANTED. The Clerk of the Court is ORDERED to transfer

the application for a certificate of appealability to the United States Court of

Appeals for the Sixth Circuit. The motion to proceed without prepaying fees and

costs on appeal is DENIED as moot.

      Fed. R. App. P. 4 (a)(1) states that a notice of appeal must be filed within

thirty days of the entry of the judgment or order from which the appeal is taken.

This time limit is mandatory and jurisdictional. Browder v. Director, Department

of Corrections of Illinois, 434 U.S. 257, 264 (1978). The failure of an appellant to

timely file a notice of appeal deprives an appellate court of jurisdiction. Rhoden v.

Campbell, 153 F. 3d 773, 774 (6th Cir. 1998).

        Fed.R.App.P. 4 (a)(5)(A) indicates that a district court may extend the time
to file a notice of appeal if:

      (i) a party so moves no later than 30 days after the time prescribed by
      this Rule 4(a) expires; and
      (ii) that party shows excusable neglect or good cause.

      Petitioner is obviously not entitled to an extension of time to file an appeal

based upon Fed.R.App.P. 4 (a)(5)(A), because he moved for an extension of time

to file an appeal more than thirty days after the original period to file a notice of

appeal had expired.




                                           2
      Fed. R. App. P. 4(a)(6) indicates that a district court may reopen the time to

file an appeal for a period of fourteen days after the date when its order to reopen is

entered, so long as the following conditions are satisfied:

      (A) the court finds that the moving party did not receive notice under
      Federal Rule of Civil Procedure 77(d) of the entry of the judgment or
      order sought to be appealed within 21 days after entry;
      (B) the motion is filed within 180 days after the judgment or order is
      entered or within 7 days after the moving party receives notice under
      Federal Rule of Civil Procedure 77(d) of the entry, whichever is
      earlier; and
      (C) the court finds that no party would be prejudiced.

      Fed.R.App. P. 4(a)(6) (emphasis added); 28 U.S.C. § 2107.

      Petitioner is not entitled to invoke 4(a)(6) to obtain an extension of time to

file his appeal because he does not allege that he did not timely receive a copy of

the Court’s opinion and order denying the petition.

      Petitioner, however, has another remedy with which to obtain an extension

of time to file his notice of appeal.

      A federal district court has jurisdiction to entertain a Rule 60(b) motion for

relief from judgment when a notice of appeal is untimely filed. Tanner v. Yukins,

776 F.3d 434, 439 (6th Cir. 2015); Lewis v. Alexander, 987 F. 2d 392, 395 (6th Cir.

1993). This Court is willing to construe petitioner’s motion as a Rule 60(b)

motion. “Even if Rule 4(a)(6) represents a mandatory and jurisdictional balancing

of the interests of fairness and finality in cases in which there has been a notice


                                           3
problem, nothing in the drafting history of Rule 4 suggests that the drafters

intended Rule 4(a)(6) to be the sole means of accommodating all equitable

considerations that arise due to the Appellate Rules’ strict filing deadlines.” Tanner

v. Yukins, 776 F.3d at 440-41.

      Under Fed. R. Civ. P. 60(b), a motion for relief from judgment can be

granted for the following reasons:

      (1) mistake, inadvertence, surprise, or excusable neglect;
      (2) newly discovered evidence which by due diligence could not have
      been discovered in time to move for a new trial under Rule 59(b);
      (3) fraud (whether heretofore denominated intrinsic or extrinsic),
      misrepresentation, or other misconduct of an adverse party;
      (4) the judgment is void;
      (5) the judgment has been satisfied, released, or discharged, or a prior
      judgment upon which it is based has been reversed or otherwise
      vacated, or it is no longer equitable that the judgment should have
      prospective application; or,
      (6) any other reason justifying relief from the operation of the
      judgment.

Lewis, 987 F. 2d at 395.

      Petitioner in his Notice of Appeal claims that he is a high school dropout

without any legal knowledge and experience who had to rely on a person from the

Michigan Department of Corrections’ Legal Writers Program, who misinformed

petitioner that he had six months from the date of the opinion denying habeas relief

to file his Notice of Appeal. This Court believes that the equities in this case

support granting petitioner an extension of time under Rule 60(b)(6) to file his

notice of appeal. Rule 60(b)(6) contemplates “unusual and extreme situations
                                          4
where principles of equity mandate relief.” Tanner, 776 F.3d at 443 (internal

quotation omitted). Petitioner is granted an extension of time to file an appeal.

The Court’s judgment of March 28, 2019 is vacated and the opinion and order

denying the petition for writ of habeas corpus and judgment entered on that date is

reinstated nunc pro tunc as of the date of this order.

      Petitioner has also moved for a certificate of appealability. This Court

denied petitioner a certificate of appealability in the opinion and order denying the

petition for writ of habeas corpus. This Court notes that the proper procedure

when a district court denies a certificate of appealability is for the petitioner to file

a motion for a certificate of appealability before the appellate court in the appeal

from the judgment denying the petition for writ of habeas corpus or the motion to

vacate sentence. See Sims v. U.S., 244 F. 3d 509 (6th Cir. 2001)(citing Fed. R.App.

P. 22(b)(1)). In light of the fact that this Court has already denied petitioner a

certificate of appealability, petitioner should direct his request for a certificate of

appealability to the Sixth Circuit. The Court, in the interests of justice, will order

that petitioner’s motion for a certificate of appealability (Dkt. # 13) to be

transferred to the United States Court of Appeals for the Sixth Circuit.

      Petitioner also filed an application to proceed without prepaying fees and

costs on appeal. This Court already granted petitioner leave to appeal in forma

pauperis, it is thus unnecessary for petitioner to again obtain permission to proceed
                                            5
in forma pauperis on appeal. Petitioner’s current motion to proceed in forma

pauperis on appeal (Dkt. # 15) will therefore be denied as moot. See McMillan v.

McKune, 16 F. App’x. 896, 897 (10th Cir. 2001).

      IT IS HEREBY ORDERED THAT:

      (1): The motion for an extension of time to file an appeal (Dkt. # 12) is
      GRANTED. Petitioner is granted an extension of time to file an appeal. The
      Court’s judgment of March 28, 2019 is vacated and the opinion and order
      denying the petition for writ of habeas corpus and judgment entered on that
      date is reinstated nunc pro tunc as of the date of this order.

      (2): The Clerk of the Court shall transfer the motion for a certificate of
      appealability (Dkt. # 13) to the United States Court of Appeals for the Sixth
      Circuit.

      (3): The motion to proceed without prepaying fees and costs on appeal (Dkt.
      # 15) is DENIED AS MOOT.


                                   s/Denise Page Hood
                                   HON. DENISE PAGE HOOD
                                   CHIEF UNITED STATES DISTRICT JUDGE

Dated: August 22, 2019


                                        Proof of Service

                The undersigned certifies that a copy of the foregoing Opinion and
                Order was served on the attorneys of record herein by electronic
                means and London D. Harris, 711652 at Thumb Correctional Facility,
                3225 John Conley Dr., Lapeer MI 48446 by U.S. Mail on August 22,
                2019.

                                               s/Kim Grimes
                                               Case Manager Supervisor, Acting
                                               in the Absence of LaShawn
                                               Saulsberry Case Manager




                                              6
